 1

 2

 3

 4

 5                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 6                                    AT SEATTLE

 7
       STEADFAST INSURANCE
       COMPANY,
 8
                              Plaintiff,
 9
                                                         C20-453 TSZ
           v.
10
                                                         MINUTE ORDER
       SELLEN CONSTRUCTION
11     COMPANY, INC.,
12                            Defendant.

13
        The following Minute Order is made by direction of the Court, the Honorable
14 Thomas S. Zilly, United States District Judge:
             (1)    Pursuant to the parties’ stipulation, docket no. 6, the deadline for defendant
15
     to file a responsive pleading or motion is EXTENDED to May 1, 2020.
16          (2)    The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
17
            Dated this 8th day of April, 2020.
18

19                                                     William M. McCool
                                                       Clerk
20
                                                       s/Karen Dews
21                                                     Deputy Clerk

22

23

     MINUTE ORDER - 1
